Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 4/26/2021 with respect to the objection of the specification and drawings have been fully considered and are persuasive.  The objection of the specification and drawings has been withdrawn.
Applicant’s arguments filed 4/26/2021 with respect to the rejection(s) of claim(s) 1, 13 and 14 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Laveni and Meywald.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laveni (US 2017/0164709) in view of Meywald (US 3,816,706).
As for claims 1 and 13, Laveni discloses an over-temperature protection structure, applied to a hair drying apparatus, comprising a main body (fig. 1), a heater (80, 82, fig. 4a) and a first over-temperature protector (250, fig. 4A, [0048]), a fluid channel being formed inside the main body (fig. 2), the heater being arranged inside the fluid channel and configured to heat up fluid medium inside the fluid channel (fig. 3 illustrates a fluid channel through the heater or through the central channel); the heater 
As for claim 14, Laveni discloses a hair drying apparatus, comprising an over-temperature protection structure which includes: a main body (20, 30, fig. 1), a heater (80, 82) and a first over-temperature protector (250, fig. 4a), a fluid channel being formed inside the main body, the heater being arranged inside the fluid channel and configured to heat up fluid medium inside the fluid channel (80, fig. 3); the heater includes an inner layer and a heating element, the inner layer being arranged on an inner side of the heating element and configured to support the heating element (84, 82, 80, fig. 4a).
Laveni discloses the claimed invention except for the first oven-temperature protector being arranged between the inner layer and the heating element.  Meywald teaches the first oven-temperature protector being arranged between the inner layer and the heating element (28, 29, 42, fig. 6, 5:10-12) in order to more quickly sense an overheat condition for improved safety.  Laveni would benefit equally from more quickly sensing an overheat condition for improved safety.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Laveni with the first oven-temperature protector being arranged between the inner layer and the heating element as taught by Meywald in order to more quickly sense an overheat condition for improved safety. 

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762